NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



ROBERT BENTON and HEATHER                    )
STOKES,                                      )
                                             )
             Appellants,                     )
                                             )
v.                                           )        Case No. 2D14-805
                                             )
U.S. BANK, National Association, as          )
Trustee for RASC 2006KS6 and MERS,           )
                                             )
             Appellees.                      )
                                             )

Opinion filed July 17, 2015.

Appeal pursuant to Fla. R. App. 9.130 from
the Circuit Court for Hillsborough County;
Sandra Taylor, Associate Senior Judge.

Damian G. Waldman of Law Offices of
Damian G. Waldman, P.A., Clearwater, for
Appellants.

No appearance for Appellees.



BLACK, Judge.

             Robert Benton and Heather Stokes challenge the order denying a

"renewed" motion to set aside foreclosure sale. As to Mr. Benton, we affirm. See, e.g.,

Huddle House v. Peralta, 754 So. 2d 753, 753-54 (Fla. 1st DCA 2000) (affirming order
on appeal due to appellant's failure to file an adequate appendix despite being directed

to do so pursuant to Florida Rule of Appellate Procedure 9.220). As to Ms. Stokes, we

dismiss the appeal. See Quinones v. Se. Inv. Grp. Corp., 138 So. 3d 549, 549-50 (Fla.

3d DCA 2014) (dismissing appeal of foreclosure final judgment where appellants had no

standing to appeal the final judgment and otherwise failed to seek timely review of the

order denying the motion to intervene).

             Affirmed in part; dismissed in part.



CRENSHAW and SLEET, JJ., Concur.




                                           -2-